Citation Nr: 0427702	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure in service.

2.  Entitlement to the assignment of a compensable rating for 
the postoperative residuals of a right inguinal hernia 
repair, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case has since been transferred 
to the RO in Montgomery, Alabama, RO.


FINDINGS OF FACT

1.  The veteran's current lung disease began many years after 
service, and it was not caused by any incident of service, 
including asbestos exposure.

2.  The veteran's residuals of repair of a right inguinal 
hernia are manifested by a non-tender and otherwise 
unremarkable scar with subjective complaints of occasional 
pain, but without functional limitation or recurrence of 
herniation.


CONCLUSIONS OF LAW

1.  A lung disorder, claimed to be due to asbestos exposure 
in service, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for a compensable evaluation for the 
postoperative residuals of a right inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114 Code 7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for lung disease.  He 
maintains that this current condition is due to exposure to 
asbestos while serving aboard ship in the Navy.  Further, the 
veteran contends that he should be granted an increased 
rating for the postoperative residuals of a right inguinal 
hernia repair.  He maintains that his symptoms have increased 
in severity and the current disability evaluation does not 
adequately reflect the true severity of his disability.  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  The 
file shows that through correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been notified with regard to the 
evidence necessary to substantiate his claims, and of his and 
the VA's respective duties to obtain evidence.  In January 
and August 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letters informed 
the veteran of the evidence needed to substantiate his claims 
and indicated that the VA would assist him in obtaining any 
pertinent evidence he would identify.  Identified medical 
records have been obtained.  A VA examination was conducted 
in February 2003.  A videoconference was held in July 2004 
and the veteran indicated that all pertinent medical records 
had been submitted.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran served on active duty in the Navy from August 
1963 to September 1966.  His service medical records show no 
lung disease.  In February 1965 right inguinal hernioplasty 
was performed.  His August 1966 service separation 
examination shows that the lungs and a chest X-ray were 
normal.

His service personnel records indicate that he was trained in 
administrative management and served aboard the USS Waldo 
County for over a year. 

Post-service medical records include private medical records 
that show treatment for a right hydrocele in January 1988.  

The record contains a May 1996 radiology report that noted 
mild interstitial fibrosis in the mid and lower lung fields.  
The diagnosis was minimal pulmonary interstitial fibrosis.  

Private medical records dated in December 2000 relate that 
the veteran had been originally evaluated the previous month 
for upper airway congestion, postnasal drip, and proximal 
thigh dermatitis.  This was attributed to chemical exposure 
at the 3M plant (post-service).  In reporting the diagnostic 
assessment it was noted that he had chronic laryngitis 
possibly with occupational aggravation from irritant vapors.  

The record contains a February 2002 return-to-work 
evaluation.  The report indicates that the veteran was 
initially seen in October 2000 for throat clearing, post 
nasal drainage and cough which he thought emanated from a 
chemical mixer.  He was transferred to the customer service 
department and his symptoms gradually improved.  At this 
point he wanted to return to his production assignment.  
Pulmonary function tests results revealed good pulmonary 
baseline.  He was advised to avoid certain areas in the 
production process including open containers of volatile 
chemical mixtures.  

In October 2002, private medical records show that the 
veteran was again seen for right enlarged testicle.  The 
examiners suggested referral to the VA for sonar study of the 
right testicle.  

He was evaluated by the VA urological department in November 
2002.  In reporting the assessment, the clinical notes show 
that the veteran reported that he was exposed to chemicals at 
work since 1995 (post-service).  He indicated that this 
affected his sinuses, lungs and skin.  Further diagnostic 
testing including prostate screening was scheduled. 

A private physician reported in January 2003 that scrotal 
ultrasound revealed a small mass in the right scrotum with 
scarring of the epididymis and an epididymal cyst.  The 
physician recommended evaluation by the VA.  

A VA examination was conducted in February 2003.  The veteran 
reported his military and medical history.  He indicated that 
during his military service, he worked in administration 
doing mostly paperwork.  However, as noted by the veteran at 
hearing before the Board, he stated that the pipes were 
covered with asbestos throughout the ship including his work 
and sleep areas.  He noticed loose and disintegrating 
asbestos material throughout the ship.  He believed that he 
inhaled the dust material.  

In regard to his hernia, he noted that he underwent hernia 
repair during service and again approximately 18-24 months 
subsequent to service discharge.  He reported right hydrocele 
surgery and pilonidal cyst surgery 15 years previously.  He 
indicated that the hydrocele and pilonidal cyst recurred but 
he was advised to take symptomatic treatment instead of 
surgery.   

In regard to evaluation of the hernia residuals, the veteran 
noted that he was seeing a private physician who confirmed an 
enlarged prostate.  He reported tenderness of the groin and 
right testicle.  He also reported a tender scar.  His current 
treatment consisted of wearing jockey shorts for testicle 
support.  He took Ibuprofen as needed for treatment of pain, 
swelling and irritation of the right hydrocele.  

On examination of the genitalia, there was a well-healed scar 
in the right groin area.  The veteran reported numbness and 
palpation of the right groin.  There was a well-healed 
2.5 x 3 inch scar on the right scrotum.  There was no 
evidence of recurrent hernia.  The right scrotum was slightly 
larger than the left.  Ultrasound revealed small left 
hydrocele and previous bilateral epididymitis

In regard to the lungs, the point of maximal impulse (PMI) 
was not displaced.  The lungs were clear.  The air entry was 
normal.  The pulmonary function tests revealed mild chronic 
obstructive pulmonary disease (COPD).  X-ray revealed bullous 
changes and scarring in the extreme lung apices.  Otherwise, 
there was no active or acute chest disease.  There was no 
evidence of pleural plaque or pleural calcification.  

An April 2003 rating decision granted service connection for 
right inguinal hernia repair.  The RO assigned a 
noncompensable disability evaluation, effective from November 
2002.   

A videoconference was held in July 2004.  The veteran 
reported his hernia symptoms, which included numbness, 
swelling, discoloration, and pain.  He indicated that he had 
difficulty squatting, and lifting objects.  He reported that 
he worked at a 3M plant that manufactured road signs.  In 
regard to his claimed asbestos exposure, he claimed that he 
worked in nuclear weapons at the Navy Air station in Norfolk, 
Virginia.  He claimed that medical screening at work revealed 
the presence of asbestosis, initially.  He pointed to the May 
1996 radiology report as evidence of the initial diagnosis of 
asbestosis.   

Criteria and analysis for service connection for asbestosis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.  With respect to evidence of a current 
disability, there is a 1996 diagnosis of interstitial 
fibrosis.  Current VA examination reports reflect a diagnosis 
of COPD.  As such, the record clearly demonstrates that the 
veteran currently suffers from COPD.  However, significantly, 
he has not been diagnosed with asbestosis.  

With respect to in-service evidence of COPD, service medical 
records contain no complaints, treatment, or diagnosis of 
COPD or any other respiratory disorder.  There is no evidence 
that the veteran suffered from COPD during active service.  
This fact only provides negative evidence against this claim.  
Moreover, the record does not contain an opinion that the 
veteran's current lung disorder is due to reported asbestos 
exposure in service.  In fact, the only medical opinion of 
record, which refers to a medical nexus regarding his lung 
problems, is the private medical report that, in essence, 
relates his lung problems to his exposure to chemicals at his 
place of employment after service.  This record only provides 
more negative medical evidence against this claim.      

The only opinion of record that relates his lung disorder to 
inservice asbestos exposure is the veteran.  As a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence establishes that the 
veteran's current lung disorder began 30 years after service 
and it was not caused by any incident of service including 
asbestos exposure.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
(30 years) is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  The claimed condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for lung disease, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Criteria and analysis for a higher evaluation for right 
inguinal repair

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In regard to the right inguinal hernia, when it is small, 
reducible or without true hernia protrusion or when it has 
not been operated on but is remediable, the disability is 
rated as noncompensably disabling.  It is 10 percent 
disabling when it is recurrent after surgery, is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible; a 60 percent evaluation is appropriate for a large 
postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. 
Part 4, Diagnostic Code 7338. 

The Board finds, based on the evidence of record, that the 
appellant is not entitled to a compensable evaluation for 
residuals of a right inguinal hernia repair.  The recent 
clinical evidence from VA examination in February 2003, which 
the Board believes is entitled to great probative weight, 
shows a well-healed surgical scar for the right hernia.  
There was no clinical evidence of any inguinal hernia 
recurrence.  There were essentially no symptoms associated 
with the right inguinal hernia apart from a subjective 
sensation of pain in the groin area.  However, the examiner 
did not objectively identify any tenderness or pain.  

The post service medical records indicate that the veteran 
had residual surgical scarring from the inservice surgery.  A 
veteran can receive separate disability ratings unless the 
condition constitutes the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Residuals, superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§§ 4.118, Part 4, Diagnostic Code 7805.  

In this case, the scarring has not shown to result in 
functional impairment warranting a separate rating under 
Diagnostic Code 7805, nor is the scar poorly nourished with 
ulceration or tender and painful on objective demonstration, 
which would warrant a separate 10 percent rating under 
Diagnostic Code 7803 or 7804, respectively.  Inasmuch as the 
left hernia repair is well healed and there has been no 
recurrence, a compensable evaluation is not in order for the 
right hernia.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claims to the present supports the conclusion that he is not 
entitled to compensation during any time within the appeal 
period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
this condition causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

Service connection for lung disease, claimed as due to 
asbestos exposure in service, is denied.

The assignment of a higher evaluation for the postoperative 
residuals of right inguinal hernia repair is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




